Appeal by the alleged employer from a decision of *985the Unemployment Insurance Appeal Board dated December 6, 1940, which affirmed two decisions of an Unemployment Insurance Referee, dated October 10, 1940, holding that claimants were employees of appellant under the Unemployment Insurance Law and not independent contractors. Appellant was the owner and publisher of several trade publications and he also published programs for athletic events upon which he sold advertising space. Claimants were engaged under verbal contracts to sell advertising space in such publications and programs. Each claimant was paid commissions only but received a drawing account of a stipulated sum per week against which the commissions were charged. Each claimant reported daily at appellant’s office where he was furnished with desk space, the use of the telephone and stenographic services. He devoted his entire time to the work and had no other occupation or business interest. Claimant Keith was summarily discharged by appellant when he attempted to place with another advertising agency space which he had sold for an athletic program that appellant did not handle. Decision unanimously affirmed, with costs to the Industrial Commissioner. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.